Case 18-17604-mdc        Doc 72     Filed 10/06/20 Entered 10/06/20 16:30:30             Desc Main
                                    Document Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 18-17604
Ross E. Baker                           : Chapter 13
                                        : Judge Magdeline D. Coleman
                           Debtor(s)    : ******************
                                        :
Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
Fargo Auto                              : October 20, 2020 at 10:30 a.m.
                           Movant,      :
       vs                               : Place of Hearing
                                        : U.S. Bankruptcy Court
Ross E. Baker                           : 900 Market Street, Courtroom #2
Meaghan Maureen Baker                   : Philadelphia, PA, 19107
                                        :
                                          Related Document # 66
William C. Miller, Esq.
                           Respondents.


                                      ORDER OF COURT

       AND NOW, to wit, this 6th day of               October            , 2020, upon
consideration of the foregoing Stipulation for Settlement of Creditor's Motion for Relief from the
Automatic Stay, it is hereby ORDERED, ADJUDGED AND DECREED that:

1.     The terms of the foregoing Stipulation are hereby approved in their entirety and
incorporated herein as part of this Order.

2.      Pursuant to the Stipulation, Creditor is entitled to relief from the automatic stay upon
default of Debtor, subject to the terms of the Stipulation.

                                                  By the Court:



                                                  MAGDELINE D. COLEMAN
                                                  CHIEF U.S. BANKRUPTCY JUDGE

CC:
  Karina Velter, Attorney for Creditor, Manley Deas Kochalski LLC, P.O. Box 165028,
  Columbus, OH 43216-5028 (notified by ecf)

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov (notified by ecf)
Case 18-17604-mdc      Doc 72    Filed 10/06/20 Entered 10/06/20 16:30:30           Desc Main
                                 Document Page 2 of 2



  William C. Miller, Esq., Chapter 13 Trustee, Chapter 13 Trustee, P.O. Box 1229,
  Philadelphia, PA 19105 (notified by ecf)

  Brad J. Sadek, Attorney for Debtor and/or Co-Debtor, Sadek and Cooper, 1315 Walnut Street,
  Suite 502, Philadelphia, PA 19107 (notified by ecf)

  Ross E. Baker and Meaghan Maureen Baker, Debtor and/or Co-Debtor, 1546 Webber Drive,
  Linwood, PA 19061 (notified by regular US Mail)
